Citation Nr: 0425045	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-08 889A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for dental trauma.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 1998, the veteran filed a general notice of 
disagreement with the April 1998 rating decision, which 
denied service connection for dental trauma and denied 
reopening his claim for service connection for poison ivy.  
38 C.F.R. § 20.201.  Although he was provided a statement of 
the case regarding the issue of entitlement to service 
connection for dental trauma, he was not provided a statement 
of the case for the claim to reopen his claim of entitlement 
to service connection for poison ivy.  The Board is required 
to remand this issue to the RO for issuance of a proper 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

By a rating decision dated in September 1950, the RO 
originally denied the veteran's claim seeking entitlement to 
service connection for a dental condition.  The veteran did 
not initiate an appeal within the one year following the date 
of mailing of notification of that unfavorable decision.  38 
U.S.C.A. § 7105(c) (West 2002).

The veteran's current claim for service connection for dental 
trauma was received by the RO in November 1998.  In the April 
1998 rating decision, the RO considered this claim for 
service connection on a de novo basis and denied that same 
claim on the merits.  However, this rating decision, the 
March 1999 Statement of the Case, and the April 2004 
Supplemental Statement of the Case did not acknowledge that 
the claim had been finally adjudicated in September 1950, and 
none of the procedural documents addressed the question of 
whether new and material evidence had been received to reopen 
the veteran's previously denied claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  Further, in the March 1999 Statement of the Case, 
and in the April 2004 Supplemental Statement of the Case, the 
RO did not provide the laws and regulations governing the 
finality of prior unappealed rating decisions.

The Board lastly notes that the veteran filed a VA Form 9 in 
May 1999, in which he requested a Travel Board hearing.  
Responding to VA correspondence, the veteran, in June 2001, 
indicated that he wanted a Regional office personnel hearing 
instead of a Travel Board hearing.  In correspondence 
received in May 2004, the veteran indicated that he wished 
his appeal to be sent to the Board for review.  There is no 
written withdrawal of his request for a hearing of record.  
It is unclear from the above whether the veteran intended to 
withdraw his request for a local hearing.  On remand, the RO 
should seek clarification from the veteran.

To ensure full compliance with the laws and regulations 
governing the finality of a prior unappealed rating decision, 
and with due process requirements, the case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he clarify whether he 
desires a Regional office personnel 
hearing in connection with the instant 
appeal, or whether he wishes to withdraw 
his earlier request for such.  Any 
response from the veteran should be in 
writing and associated with the claims 
file.

2.  The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
poison ivy.  If and only if the veteran 
perfects his appeal by timely filing a 
substantive appeal, should this issue be 
certified to the Board for appellate 
review.

3.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of service connection for dental 
trauma, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

4.  The RO should determine whether, 
since the September 1950 rating decision, 
new and material evidence has been 
received to reopen the previously denied 
claim for service connection for dental 
trauma, in accordance with the provisions 
of 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 
2001).

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case containing the laws and regulations 
governing the finality of prior 
unappealed rating decisions and be given 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




